        Case 2:21-cv-00641-GMB Document 1 Filed 05/06/21 Page 1 of 23               FILED
                                                                           2021 May-06 AM 11:48
                                                                           U.S. DISTRICT COURT
                                                                               N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA,
                        SOUTHERN DIVISION

TAMMY KINCAID                          )
                                       )
      Plaintiff,                       )
                                       )
v.                                     )       CASE
                                       )       Number: __________
SYMETRA LIFE                           )
INSURANCE COMPANY                      )
                                       )
      Defendant.                       )
                                       )

                                   COMPLAINT

      Comes now the Plaintiff, Tammy Kincaid, and hereby files her Complaint

against Symetra Life Insurance Company.

                                     PARTIES

      1.     The Plaintiff, Tammy Kincaid (“Mrs. Kincaid”), is an insured under

Group Long Term Disability Plan for employees of Wayne Memorial Hospital

identified as Group Insurance Policy 01-017469-00 (“the Plan”), who has been

improperly denied disability benefits under the Plan.

      2.     Defendant, Symetra Life Insurance Company (“Symetra”), is the

Administrator of the Plan. Upon information and belief, Symetra is a foreign

corporation incorporated in the State of Washington, which conducts business

generally in the state of Alabama and specifically within this District.

                                           1
        Case 2:21-cv-00641-GMB Document 1 Filed 05/06/21 Page 2 of 23




                             JURISDICTION AND VENUE

      3.     This action arises under the Employee Retirement Income Security Act

of 1974 (“ERISA”), 29 U.S.C. § 1001, et seq. Plaintiff asserts claims for long term

disability (“LTD”) benefits, enforcement of ERISA rights and statutory violations

of ERISA under 29 U.S.C. § 1132, specifically, Mrs. Kincaid brings this action to

recover benefits due to her pursuant to 29 U.S.C. §1132(a)(1)(B) and to enforce her

rights under the Plan pursuant to 29 U.S.C. §1132(a)(3). This Court has subject

matter jurisdiction under ERISA without respect to the amount in controversy or the

citizenship of the parties. 29 U.S.C. §§ 1132(a), (e)(1) and (f) and 28 U.S.C. § 1131.

Venue is proper in this district pursuant to 29 U.S.C. § 1132(e)(2) and 28 U.S.C. §

1391(b).

                                INTRODUCTION

      4.     The Plaintiff in this case was subjected to improper claim handling

procedures by Symetra as it exploited the shortcomings of ERISA as it relates to

claims for “welfare” benefits to avoid paying Mrs. Kincaid’s valid claim for

disability benefits. The traditionally held purpose of the ERISA statute is “to

promote the interest of employees and their beneficiaries in employee benefit Plans.”

Shaw v. Delta Airlines, Inc., 463 U.S. 85, 90 (1983). Mrs. Kincaid, as an employee

insured for disability, was supposed to be treated as a beneficiary by Symetra as a

statutory fiduciary. Instead, Symetra has breached those duties and victimized Mrs.


                                          2
        Case 2:21-cv-00641-GMB Document 1 Filed 05/06/21 Page 3 of 23




Kincaid by engaging in improper claim handling procedures. As described in more

detail below, Symetra has clearly engaged in bad faith claim handling and Ms. Mrs.

Kincaid, at minimum, is entitled to de novo review and all relief that ERISA

provides.

                            STATEMENT OF FACTS

      5.     Mrs. Kincaid is an insured for benefits under the Plan. Symetra is the

administrator of the Plan. The Plan provides insureds, like Mrs. Kincaid, LTD

benefits and was in full force and effect at all times relevant to this Complaint.

      6.     At all relevant times, Mrs. Kincaid was employed by Wayne Memorial

Hospital and was a covered participant in the Plan, as defined in 29 U.S.C. § 1002(7)

and under the terms and conditions of the Plan.

      7.     Mrs. Kincaid, a woman fifty-three (53) years of age, worked at Wayne

Memorial Hospital until her disabilities forced her to stop working on or about

January 15, 2019.

      8.     Mrs. Kincaid was employed by Wayne Memorial Hospital as a

Certified Registered Nurse Anesthetist (“CRNA”), whose job duties entailed

performing pre-anesthesia assessments, formulating client-specific plans for

anesthesia care, implementing and adjusting anesthesia care plans based on

physiological responses, and transferring the responsibility for care to other qualified

providers in a manner which assures continuity of care and client safety. This


                                           3
         Case 2:21-cv-00641-GMB Document 1 Filed 05/06/21 Page 4 of 23




position required frequent and prolonged standing, walking, sitting, bending, and

reaching, as well as pushing, pulling, moving and lifting heavy equipment, supplies,

or clients.

        9.    Mrs. Kincaid’s medical disabilities include history of esophageal

cancer status post neoadjuvant therapy and esophagectomy with gastric pull,

recurrent diaphragmatic hernias with thoracotomies performed in 2017 and 2019,

depression, anxiety, and posttraumatic stress disorder. The symptoms of her

impairments and the side effects of the medications and treatment prescribed render

Mrs. Kincaid unable to perform her regular occupation.

        10.   Mrs. Kincaid has been deemed totally disabled and awarded Social

Security Disability benefits by the Social Security Administration.

        11.   Mrs. Kincaid was approved for and began receiving LTD benefits from

Symetra as of July 15, 2019.

        12.   Mrs. Kincaid received continuous LTD benefits from July 15, 2019 to

November 14, 2019, totaling approximately four months of continuous benefits.

        13.   Mrs. Kincaid’s LTD benefits were approved and paid from July 15,

2019 until November 14, 2019 because Symetra determined that she was unable to

perform the material and substantial duties of her occupation, as defined under the

Plan.

        14.   By letter dated January 30, 2020, Symetra wrongfully terminated Mrs.


                                         4
        Case 2:21-cv-00641-GMB Document 1 Filed 05/06/21 Page 5 of 23




Kincaid’s LTD benefits beyond November 14, 2019.

      15.      The Plan at issue, as governed by ERISA and relied upon to deny Mrs.

Kincaid’s LTD benefits states, in part:

      Disabled/Disability means our determination that your sickness

      or injury:

      • during the elimination period, prevents you from performing

            with reasonable continuity the material and substantial duties

            of your regular occupation and a reasonable employment

            option offered to you by the employer and, as a result, you are

            not working at all, or you are working and the income you are

            able to earn is less than or equal to 20% of your pre-disability

            earnings.

      • during the first 24 months of disability benefits, prevents you

            from performing with reasonable continuity the material and

            substantial duties of your regular occupation and a reasonable

            employment option offered to you by the employer and, as a

            result, the income you are able to earn is less than or equal to

            99% of your pre-disability earnings.

      • after the first 24 months of disability benefits, prevents you

            from performing with reasonable continuity the material and

                                             5
        Case 2:21-cv-00641-GMB Document 1 Filed 05/06/21 Page 6 of 23




            substantial duties of any gainful occupation and, as a result,

            the income you are able to earn is less than or equal to 85%

            of your pre-disability earnings.

      16.      Using this test of disability, Symetra found Mrs. Kincaid disabled and

approved her LTD benefits for approximately four (4) months as Mrs. Kincaid’s

diaphragmatic hernias, postoperative restrictions, depression, anxiety, and

posttraumatic stress disorder prevented her from performing the material and

substantial duties of her regular occupation.

      17.      However, on January 30, 2020, Symetra reversed course and terminated

Mrs. Kincaid’s LTD benefits. The termination of benefits was based at least in part

upon the paid reviews of Dr. Pamela A. Runfola (“Dr. Runfola”) and Dr. Anasseril

E. Daniel (“Dr. Daniel”).

      18.      At all relevant times, and prior to the termination of Mrs. Kincaid’s

benefits, she was under the consistent care of her primary care physician, Dr. Van

Adams (“Dr. Adams”), thoracic surgeon, Dr. Richard Gillespie (“Dr. Gillespie”),

and therapist, Ms. Jennifer Scott Smith, LCSW, LCAS (“Ms. Smith”).

      19.      Mrs. Kincaid has a history of esophageal cancer status post neoadjuvant

therapy and esophagectomy with gastric pull in 2013.

      20.      Due to recurrent diaphragmatic hernias, Mrs. Kincaid underwent

thoracotomy and hernia repair surgeries in 2017 and 2019.


                                               6
        Case 2:21-cv-00641-GMB Document 1 Filed 05/06/21 Page 7 of 23




      21.    On November 1, 2019. Ms. Smith provided an Attending Physician’s

Statement which noted that Mrs. Kincaid experienced impaired concentration,

depressed mood, and anxiety.

      22.    Dr. Gillespie completed a Functional Status Update form on November

14, 2019 in which he noted Mrs. Kincaid’s diagnosis of diaphragmatic hernia to limit

her ability to lift and carry over twenty pounds occasionally.

      23.    A Functional Status Update form from Dr. Adams on November 18,

2019 noted chronic abdominal pain secondary to surgery complications and also

imposed restrictions on lifting and carrying.

      24.    In a letter dated April 19, 2020, Mrs. Kincaid appealed the termination

of her LTD benefits.

      25.    In her appeal of April 19, 2020, Mrs. Kincaid objected to the

classification of her position as CRNA at a Light exertional level and clarified that

her job as actually performed required much heavier tasks, including lifting up to

fifty (50) pounds. Mrs. Kincaid also recounted her history of multiple surgeries for

diaphragmatic hernias and noted restrictions from her surgeon to never lift, push, or

pull more than ten (10) to fifteen (15) pounds.

      26.    Mrs. Kincaid’s April 19, 2020 appeal also reported diagnoses of

depression and posttraumatic stress disorder secondary to her prior cancer diagnosis

and treatment, which had worsened since becoming disabled.


                                          7
         Case 2:21-cv-00641-GMB Document 1 Filed 05/06/21 Page 8 of 23




        27.   During an appointment on May 27, 2020, Dr. Gillespie noted that “…I

think that she has a 10 to 15 pound lifting restriction and that she should consider

this a lifelong limitation of her activity.”

        28.   On June 2, 2020, Ms. Smith provided a statement which noted Mrs.

Kincaid’s diagnoses of major depression, posttraumatic stress disorder, and opiate

use disorder in sustained full remission.

        29.   Ms. Smith noted in this June 2, 2020 statement that “[d]ue to [Mrs.

Kincaid’s] PTSD, depression, physical limitations, weight limitations, weight lifting

restrictions and difficulty with concentration, it is my profession opinion that Mrs.

Kincaid will never be able to return to her role as a CRNA.”

        30.   Despite providing proof of her disability both before the termination of

benefits and throughout the appeals process, Symetra refused to award Mrs.

Kincaid’s LTD benefits and issued its final termination by letter dated August 17,

2020.

        31.   In its final termination letter dated August 17, 2020, Symetra relied on

the opinions of paid medical reviewers Dr. Nicole B. Washington (“Dr.

Washington”) and Dr. Sushil M. Sethi (“Dr. Sethi”).

        32.   Dr. Washington, whom has never seen or treated Mrs. Kincaid,

rendered an opinion that she was not disabled from a psychiatric perspective despite

her treating therapists’ prior statements to the contrary.


                                               8
        Case 2:21-cv-00641-GMB Document 1 Filed 05/06/21 Page 9 of 23




      33.    Although Dr. Washington was not able to speak with Mrs. Kincaid’s

own mental health provider, and spoke only with her primary care physician, this

paid reviewer nevertheless opined that no restrictions or limitations were warranted

from a psychiatric perspective.

      34.    Although Dr. Sethi spoke with Dr. Gillespie, Dr. Sethi contradicted and

disregarded the exertional limitations set by Mrs. Kincaid’s treating surgeon; while

Dr. Gillespie limited Mrs. Kincaid to lifting only ten (10) pounds for fear of

disrupting her prior diaphragmatic hernia procedures, Dr. Sethi noted that “[w]e

disagreed on that matter, and my opinion, which I explained to him, is that she can

at least lift 30 pounds, and it will not disrupt his diaphragmatic repair.”

      35.    Later in his report, Dr. Sethi again recounted his call to Mrs. Kincaid’s

surgeon, but this time noted that “I did contact Dr. Richard Gillespi… He and I

agreed, except for the weight limit which he limited to 20 pounds, and I found that

she could easily lift up to 50 pounds, on a continual basis.”

      36.    Dr. Sethi, whom has never seen nor treated Mrs. Kincaid, nevertheless

noted that she could “easily” lift and carry between thirty (30) to fifty (50) pounds

continuously and thus perform tasks in a Medium to Heavy physical exertional

range, in direct contradiction to restrictions assigned by Mrs. Kincaid’s treating

surgeon and reiterated during the conversation between these physicians.

      37.    Dr. Sethi’s June 12, 2020 report ultimately concluded “[i]t may be


                                           9
       Case 2:21-cv-00641-GMB Document 1 Filed 05/06/21 Page 10 of 23




advisable that she should avoid lifting heavy patients, but she can at least in my

opinion, lift 30-50 pounds occasionally, and 20-30 pounds on a continual basis,

without any limitations,” disregarding Dr. Gillespie’s repeated assertions that Mrs.

Kincaid was capable of lifting only ten (10) to fifteen (15) pounds.

      38.     Symetra paid Dr. Sethi and Dr. Washington Two Thousand Seven

Hundred Sixty-One Dollars and Twenty-Five Cents ($2,761.25) for the opinion that

Mrs. Kincaid’s disabilities did not restrict or limit her ability to work in her previous

occupation.

      39.     An Occupational Analysis was conducted on June 15, 2020 which,

using Dr. Sethi’s restrictions and limitation instead of those of Mrs. Kincaid’s

treating providers, found Mrs. Kincaid to be capable of material and substantial

duties of her regular occupation as a CRNA.

      40.     Mrs. Kincaid responded to the reviews of Dr. Washington and Dr. Sethi

in a letter dated June 26, 2020.

      41.     After receiving Mrs. Kincaid’s letter of June 26, 2020, Symetra referred

her claim for further review by Dr. Washington and Dr. Sethi.

      42.     Dr. Sethi noted in a July 10, 2020 report that his opinion remained

unchanged.

      43.     After reviewing Ms. Smith’s June 2, 2020 statement, Dr. Washington

found notations of Mrs. Kincaid’s posttraumatic stress disorder and depression with


                                           10
       Case 2:21-cv-00641-GMB Document 1 Filed 05/06/21 Page 11 of 23




flashbacks and impaired concentration to be “… concerning based upon the

potentially dangerous consequences of her making a mistake at work due to the

nature of her job. Based upon this information, it is recommended that she remain

off work and be re-evaluated in 3 months.”

      44.    Dr. Sethi and Dr. Washington were paid Two Hundred Thirty-Five

Dollars for their updated opinions.

      45.    After Dr. Washington opined that Mrs. Kincaid would not be able to

perform her regular occupation as a CRNA due to the risk posed by her psychiatric

conditions, Symetra requested that Dr. Washington reassess this finding with the

knowledge that Mrs. Kincaid accepted a position as a Scribe/Staff Nurse on

November 25, 2020.

      46.    Mrs. Kincaid’s position as a Scribe/Staff Nurse required that she

perform tasks such as answering and returning patient phone calls, scheduling

patient appointments, scribing notes for the office, ordering tests, and performing

patient history. In this position, Mrs. Kincaid was required to lift, push, or pull no

more than ten (10) pounds.

      47.    Mrs. Kincaid’s position as Scribe/Staff Nurse was much less strenuous,

both physically and mentally, than her prior occupation as a CRNA, which required

frequent and prolonged standing, walking, bending, and reaching; lifting and moving

heavy equipment or patients; and providing client-specific anesthesia care. Mrs.


                                         11
        Case 2:21-cv-00641-GMB Document 1 Filed 05/06/21 Page 12 of 23




Kincaid’s regular occupation as a CRNA required that she account for client safety

while implementing and adjusting anesthesia care plans in response a patient’s

physiological responses, and thus posed a greater safety risk due to Mrs. Kincaid’s

medical impairments than the largely clerical tasks required by a Scribe/Staff Nurse

position.

      48.    In her regular occupation as a CRNA, Mrs. Kincaid was paid

approximately Sixteen Thousand Six Hundred Fifty-Five Dollars and Sixty Cents

($16,655.60) per month.

      49.    Mrs. Kincaid was paid Thirty Dollars ($30.00) per thirty-six (36) hour

workweek, or approximately Four Thousand Three Hundred Twenty Dollars

($4,320.00) per month, in her role of Scribe/Staff Nurse, an amount well below the

Plan’s requirement that “… the income you are able to earn is less than or equal to

99% of your pre-disability earnings” during the first twenty-four (24) months of

disability benefits.

      50.    Nevertheless, in a report dated July 27, 2020, Dr. Washington revised

her prior opinion and stated that “… the claimant does have the ability to engage in

regular work duties if allowed to do so in the outpatient setting from 11/19/19 to

present.”

      51.    Ms. Smith’s June 2, 2020 statement explained that “Mrs. Kincaid

continues to struggle with PTSD symptoms which are greatly exacerbated by her


                                        12
       Case 2:21-cv-00641-GMB Document 1 Filed 05/06/21 Page 13 of 23




role as a CRNA” and that “[t]he duties this job requires increases Mrs. James’

flashbacks, inability to concentrate on necessary and potentially life-threatening

administration of medication and puts her at risk for relapse given her ability and

necessity of access to controlled medication.”

      52.    Dr. Washington, however, asserted that “… her main barrier for return

to work was her ability to function in the hospital setting…” and that “… the

claimant does have the ability to engage in regular work duties if allowed to do so

in the outpatient setting from 11/19/19 to present,” ignoring Ms. Smith’s report that

Mrs. Kincaid’s job duties, and not the job setting, were the source of her severe

symptoms.

      53.    Dr. Washington was paid One Hundred and Two Dollars and Fifty

Cents ($102.50) for the opinion that Mrs. Kincaid was capable of returning to her

regular occupation as a CRNA in an outpatient setting.

      54.    Symetra did not allow Mrs. Kincaid an opportunity to review and

respond to Dr. Washington’s and Dr. Sethi’s newest reports, as Mrs. Kincaid was

only informed of the content of these paid reports and Symetra’s reliance upon their

opinion in the letter terminating benefits dated August 17, 2020. Rather than

providing Mrs. Kincaid further opportunity to respond, Symetra informed Mrs.

Kincaid that she could “bring a civil action.”

      55.    As of this date, Mrs. Kincaid has been denied benefits rightfully owed


                                         13
          Case 2:21-cv-00641-GMB Document 1 Filed 05/06/21 Page 14 of 23




to her under the Plan.

      56.     Mrs. Kincaid has met and continues to meet the Plan’s definition of

disabled.

      57.     Mrs. Kincaid has exhausted any applicable administrative review

procedures and her claim is ripe for judicial review pursuant to 29 U.S.C. § 1132.

      58.     Symetra’s refusal to pay benefits has caused tremendous financial

hardship on Mrs. Kincaid.

                             STANDARD OF REVIEW

      59.     A denial of benefits challenged under 29 U.S.C. § 1132(a)(1)(B) is to

be reviewed under a de novo standard unless the benefit Plan gives the administrator

or fiduciary discretionary authority to determine eligibility for benefits or to construe

the terms of the Plan.

      60.     When discretionary authority is clearly granted and the insurer of an

ERISA plan also acts as a claims administrator, there is a structural or inherent

conflict of interest that mandates a heightened arbitrary and capricious standard of

review.

      61.     Upon information and belief, the Plan does not grant discretionary

authority to determine eligibility for benefits to Symetra or to any other entity who

may have adjudicated Mrs. Kincaid’s claim. Therefore, the Court should review

Mrs. Kincaid’s claim for benefits under a de novo standard.


                                           14
       Case 2:21-cv-00641-GMB Document 1 Filed 05/06/21 Page 15 of 23




      62.    Upon information and belief, Symetra evaluated and paid all claims

under the LTD Plan at issue, creating an inherent conflict of interest.

      63.    Symetra has failed to comply with the letter of the claims procedures

outlined in ERISA and therefore Mrs. Kincaid’s claim for benefits should be

reviewed by this Court under a de novo standard.

      64.    In the alternative, if the Court finds that Symetra is entitled to the

heightened arbitrary and capricious standard of review, the termination of Plaintiff’s

benefits constitutes a clear abuse of discretion as Symetra’s decision to deny Mrs.

Kincaid’s LTD benefits was arbitrary and capricious.

        DEFENDANT’S WRONGFUL AND UNREASONABLE CONDUCT

      65.    Symetra has wrongfully denied LTD benefits to Mrs. Kincaid, in

violation of the policy provisions and ERISA, for the following reasons:

             (a) Mrs. Kincaid is totally disabled, in that she is prevented from

                performing the material and substantial duties of her regular

                occupation;

             (b) Mrs. Kincaid is entitled to disability under the terms of the Plan, as

                she meets the Plan’s definition of disability and she has otherwise

                met the conditions precedent of the Plan for coverage and

                entitlement to benefits;




                                           15
Case 2:21-cv-00641-GMB Document 1 Filed 05/06/21 Page 16 of 23




    (c) Symetra failed to accord proper weight to the evidence in the

       administrative record showing that Mrs. Kincaid is totally disabled;

    (d) Symetra’s interpretation of the definition of disability contained in

       the Plan is contrary to plain language of the Plan, unreasonable,

       arbitrary, capricious, and otherwise violated the standards required

       by ERISA;

    (e) Symetra failed to allow Mrs. Kincaid a right to access information

       upon which it relied to make a final determination, and failed to

       allow Mrs. Kincaid an opportunity to respond to said information,

       before it made a final determination on her claim for LTD benefits;

    (f) Symetra wrongfully denied Mrs. Kincaid a full, fair and impartial

       review of her benefits claim pursuant to 29 C.F.R § 2560.503-

       1(h)(1), by ignoring the overwhelming weight and credibility of

       evidence submitted and instead behaved as an adversary, looking

       instead for less credible evidence of marginal significance to support

       its goal of denying her benefits claim;

    (g) Symetra failed to give proper weight to Mrs. Kincaid’s own

       accounts regarding the debilitating effects of her symptoms;

    (h) Symetra ignored the records and opinions of Mrs. Kincaid’s treating

       physicians which show that Mrs. Kincaid is totally disabled, and


                                16
Case 2:21-cv-00641-GMB Document 1 Filed 05/06/21 Page 17 of 23




       instead based its decision to deny benefits on its internal review by

       Symetra staff members and its paid reviewers, who had never seen

       or treated Mrs. Kincaid, some of which never spoke with her treating

       physicians about the nature of her disability, and who were not as

       qualified as Mrs. Kincaid’s treating physicians to formulate

       opinions regarding the nature and extent of her disability;

    (i) Symetra failed to exercise reasonable flexibility in its claims review

       process to assure Mrs. Kincaid a full, fair review, well-reasoned, and

       principled of her claim;

    (j) Symetra administered Mrs. Kincaid’s claim for LTD benefits while

       acting under an inherent and substantial conflict of interest in that

       Symetra served as both fiduciary of and funding source for the Plan,

       and placed its own pecuniary interests above Mrs. Kincaid’s

       interests in wrongfully terminating her LTD benefits and failing to

       administer the Plan as an impartial decision-maker, free of such

       conflict of interest, would;

    (k) Symetra made erroneous interpretations of some evidence in

       violation of its obligation to discharge its duties with care, prudence,

       skill, and diligence;

    (l) Symetra acted in bad faith by denying Mrs. Kincaid’s claim based


                                  17
Case 2:21-cv-00641-GMB Document 1 Filed 05/06/21 Page 18 of 23




       upon the inability of Symetra’s paid reviewers to find Mrs. Kincaid

       disabled, and otherwise failed to administer the Plan honestly, fairly

       and in good faith, and to at all times act in Mrs. Kincaid’s best

       interests;

    (m)   Symetra terminated Mrs. Kincaid’s benefits without the support

       of any new information that altered in some significant way the

       previous decision over four (4) months to pay LTD benefits to Mrs.

       Kincaid;

    (n) Symetra terminated Mrs. Kincaid’s benefits without the support of

       any new information that showed improvement in Mrs. Kincaid’s

       medical condition, when in fact, her treating physicians opined that

       her condition continued to deteriorate;

    (o) Symetra failed to support the termination of benefits with substantial

       evidence;

    (p) Symetra imposed a standard not required by the Plan’s provisions,

       by requiring objective evidence of Mrs. Kincaid’s subjective

       medical conditions where such evidence cannot be reasonably

       provided;

    (q) Symetra denied Mrs. Kincaid’s claim for a lack of objective

       medical evidence when Mrs. Kincaid has provided ample subjective


                                 18
Case 2:21-cv-00641-GMB Document 1 Filed 05/06/21 Page 19 of 23




       evidence of a disability and Symetra has neither identified any

       objective evidence that Mrs. Kincaid could have supplied to support

       the claim and has not had Mrs. Kincaid undergo an independent

       medical examination or a similar in-person probative procedure to

       test the validity of her complaints;

    (r) Symetra failed to consider Mrs. Kincaid’s non-exertional limitations

       caused by her disability, such as the side effects of her prescribed

       medication, her ability to regularly attend work, and the effect her

       disability has on her concentration, persistence and pace when

       performing the material duties of her occupation;

    (s) Symetra’s termination of Mrs. Kincaid’s LTD benefits failed to

       provide a detailed explanation and the basis of its disagreements

       with the opinions of Mrs. Kincaid’s treating physicians;

    (t) Symetra’s termination of Mrs. Kincaid’s LTD benefits failed to

       provide a detailed explanation and the basis of its disagreement with

       the disability determination by the Social Security Administration;

    (u) Symetra failed to consider the Social Security Administration’s

       finding of disability in its evaluation, despite its obligation to

       consider such evidence, and instead diminished Mrs. Kincaid’s

       approval for SSDI benefits while ignoring the evidence generated


                                19
       Case 2:21-cv-00641-GMB Document 1 Filed 05/06/21 Page 20 of 23




                by the Social Security Administration in investigation of this claim;

             (v) Symetra used Mrs. Kincaid’s most recent work activity as evidence

                of functional capacity despite the Plan’s specifications that a

                claimant remains disabled if unable to earn less than or equal to 99%

                of the claimant’s pre-disability earnings during the first twenty-four

                (24) months of disability benefits;

             (w)    Symetra wrongfully denied Mrs. Kincaid’s LTD benefits in such

                other ways to be shown through discovery and/or hearing.

      66.    As a result of the foregoing, the relief to which Mrs. Kincaid is entitled

includes: (1) monthly LTD income benefits to Mrs. Kincaid, (2) payment of back

benefits from November 15, 2019 to the date of judgment, (3) pre-judgment interest,

(4) equitable relief, including declaratory and injunctive relief, to redress Symetra’s

practices that are violative of the Plan and ERISA, and to enforce the terms of the

Plan and ERISA, and (6) an award of attorney’s fees and costs pursuant to 29 U.S.C.

§ 1132(g).

                              CAUSES OF ACTION

                                 COUNT ONE
                   ERISA (Claim for Benefits Owed under Plan)

      67.    Plaintiff hereby incorporates by reference each and every fact as if it

was restated herein.

      68.    At all times relevant to this action, Mrs. Kincaid was a participant of
                                          20
       Case 2:21-cv-00641-GMB Document 1 Filed 05/06/21 Page 21 of 23




the Plan underwritten by Symetra and issued to Wayne Memorial Hospital and was

eligible to receive disability benefits under the Plan.

      69.    As more fully described above, the termination and refusal to pay Mrs.

Kincaid’s benefits under the Plan for the period from at least on or about November

15, 2019 through the present constitutes a breach of Defendant’s obligations under

the Plan and ERISA. The decision to deny benefits to Mrs. Kincaid constitutes an

abuse of discretion as the decision was not reasonable and was not based on

substantial evidence.

                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully prays the Court for the following:

      1.     A judgment ordering the applicable standard of review in this case is

de novo;

      2.     A judgment ordering that by a preponderance of the evidence, the

Defendant has breached its fiduciary duty to the Plaintiff by wrongfully denying her

LTD benefits owed to her through the Plan;

      3.     In the alternative, if the Court determines that the applicable standard

of review is the heightened arbitrary and capricious standard, the Court may take

and review the records of Defendant and any other evidence that it deems necessary

to conduct an adequate arbitrary and capricious review and enter a judgment that

Defendant’s decision to wrongfully deny Plaintiff’s LTD benefits was unreasonable,


                                           21
       Case 2:21-cv-00641-GMB Document 1 Filed 05/06/21 Page 22 of 23




arbitrary and capricious, and unsupported by substantial evidence;

      4.     Declaratory and injunctive relief, finding that Defendant violated the

terms of the Plan and Plaintiff’s rights thereunder by terminating Mrs. Kincaid’s

LTD benefits; that Mrs. Kincaid is entitled to a continuation of future LTD benefits

from Defendant pursuant to the Plan;

      5.     Declaratory and injunctive relief, finding that Defendant breached its

fiduciary duties to Plaintiff; enjoining Defendant from further violations of its

fiduciary duties; and directing Defendant to take all actions necessary to administer

the Plan in accordance with the terms and provisions thereof and Defendant’s

fiduciary and other obligations arising under ERISA;

      6.     A judgment ordering Defendant to pay Mrs. Kincaid’s LTD benefits

from November 15, 2019 through the date judgment is entered herein, together with

pre-judgment interest on each and every such monthly payment through the date of

judgment;

      7.     An award of attorney’s fees and costs pursuant to 29 U.S.C. § 1132(g);

      8.     For such other and further relief as the Court deems just, fit and proper.

      Respectfully submitted this the 6th day of May, 2021.




                                          22
       Case 2:21-cv-00641-GMB Document 1 Filed 05/06/21 Page 23 of 23




                                       /s/ Peter H. Burke_______________
                                       Peter H. Burke (ASB-1992-K74P)
                                       pburke@burkeharvey.com
                                       BURKE HARVEY, LLC
                                       3535 Grandview Parkway, Suite 100
                                       Birmingham, Alabama 35243
                                       Phone: 205-930-9091
                                       Fax: 205-930-9054
                                       Attorney for Plaintiff Tammy Kincaid



PLEASE SERVE DEFENDANT BY CERTIFIED MAIL AT:

Symetra Life Insurance Company
c/o National Registered Agents, Inc.
2 North Jackson Street
Suite 605
Montgomery, AL 36104




                                         23
